Citation Nr: 1751325	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Lindsey Bailey, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 Department of Veterans Affairs (VA) Regional Office (RO) rating decision which granted service connection for paranoid schizophrenia and assigned it a 50 percent rating from July 2006.  

The Veteran presented testimony at a Board hearing in February 2017, and a transcript of the hearing is associated with his claims folder.  At that time, the attorney listed above completed a VA Form 21-22a indicating she would represent the Veteran, as his prior attorney did not report for the hearing.  Thereafter, in March 2017, another attorney, possibly in the same law firm as his current representative, submitted a written statement indicating that he was withdrawing as attorney of record for the Veteran.  To the extent a withdrawal of representation by one attorney can constitute a request for withdrawal of representation by another attorney in the same firm, the Board does not accept the March 2017 request for withdrawal of representation.  For any request for withdrawal of representation after certification, as here (the appeal was certified by the AOJ in December 2016), good cause, such as the extended illness or incapacitation of the attorney, must be shown.  No such good cause is shown, or even argued, here.  Accordingly, the Veteran's representative remains as listed above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence of record shows that the Veteran was psychiatrically hospitalized for several days in January 2016, and that he has received psychiatric treatment from a number of facilities over the years.  See, e.g., his February 2017 hearing testimony.  Additionally, the Veteran's most recent VA psychiatric examination was in June 2008.  His sister was his reportedly his payee at the time, and in a February 2014 statement, he indicated that his schizophrenia has worsened.  Social Security Administration records from March 2006 show him as disabled for their purposes due to psychiatric disorders (and that their decision would be reviewed from time to time), and he has appealed VA's rating decision, requesting a 100 percent rating for his schizophrenia. 

After considering the evidence of record, the Board finds that additional development, as indicated below, is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all VA and private medical records of psychiatric treatment which the Veteran has received since the July 2006 date of claim, which are not already contained in the claims folder.  It is noted that the Veteran has received VA and/or private treatment from facilities in both Texas while living in or near Ft. Worth, and in Tennessee, with Chattanooga being named as one location of treatment.  The Board suggests that he and his brother in law and/or representative collaborate to provide complete psychiatric treatment information and authorizations from July 2006 to present.  

2.  After the above development is completed, schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his service-connected paranoid schizophrenia disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected paranoid schizophrenia disability.  The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected paranoid schizophrenia, considered alone, impairs functions related to employment. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


